UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAVIER MADRIGAL, individually and on
 behalf of others similarly situated,

                            Plaintiff,
                                                                       1:18-cv-08504
                    -against-
                                                                         ORDER
 YOGI KRUPA 594 INC. d/b/a LALU DELI
 GROCERY, et al.
                                                                       USDC SDNY
                            Defendants.
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
MARY KAY VYSKOCIL, United States District Judge:                       DOC #:
                                                                       DATE FILED: 3/9/2020
       This case has been assigned to me for all purposes.

       The Court directs counsel for all parties to submit a joint letter on the status of this action.

The letter should be filed on ECF by 4:00 PM on March 17, 2020. The letter may not exceed 6

pages and must include the following:

       1. A brief statement of the nature of the case, the principal claims and defenses, and the

           major legal and factual issues that are most important to resolving the case;

       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the

           basis of subject matter jurisdiction and venue, and a brief statement by each other

           party as to the presence or absence of subject matter jurisdiction and venue.

           Statements shall include citations to relevant statutes. In cases invoking the Court’s

           diversity jurisdiction, the parties should state both the place of incorporation and the

           principal place of business of any party that is a corporation, and the citizenship of all

           members, shareholders, partners, and/or trustees of any party that is a partnership,

           limited partnership, limited liability company, or trust;

       3. A statement of procedural posture, including
             a. A brief description of any (i) motions that have been made and decided, (ii)

                 motions that any party seeks or intends to file, including the principal legal

                 and other grounds in support of and opposition to the motion, (iii) pending

                 motions and (iv) other applications that the parties expect to make at the next

                 conference;

             b. A brief description of any discovery that has already taken place, and a brief

                 description of any discovery that the parties intend to take in the future; and

             c. A statement describing the status of any settlement discussions and whether

                 the parties would like a settlement conference; and

      4. Any other information the parties believe may assist the Court in resolving the action.



SO ORDERED.
                                                    _________________________________
Date: March 9, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                2
